Citation Nr: 0533149	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO granted service connection for 
PTSD, rated 50 percent, effective from May 8, 2003, the date 
of his claim.  The veteran appealed the initial rating 
assigned and the appeal had been remanded to the RO via the 
Appeals Management Center (AMC) in July 2005 for additional 
development.  The RO accomplished the requested action to the 
extent possible, as the veteran failed to report for a 
requested VA examination.  The case has been returned to the 
Board for final appellate consideration.


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD is not met for the entire period of the claim.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in 


general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  As discussed below, VA has satisfied its duty to 
notify by means of a May 2003 letter from the RO to the 
claimant in response to his claim for service connection for 
PTSD.  A General Counsel opinion states that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  Increased 
ratings claims are generally considered to be "downstream" 
issues from the original grants of service connection.  That 
is the case here.  In this case, the veteran was provided 
notice in accordance with 38 U.S.C.A. § 5104.  The Board also 
notes; however, the veteran was provided information on his 
increased rating claim and the action and evidence needed to 
support a higher rating. 

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to include the duty to obtain 
records, and order examinations or opinions.  In addition to 
the VCAA letter of May 2003, the veteran was advised of the 
rating action to grant his claim and the basis for the 
assignment of the 50 percent rating in June 2003.  In 
addition, in the December 2003 statement of the case the 
claimant was specifically advised of the type of evidence 
which would establish the claim, the rating criteria 
considered, that he should submit any evidence he had and 
that he had been scheduled for two VA examinations that he 
failed to attend.  The consequences of his failure to report 
for these examinations was also explained.  The veteran 
subsequently submitted additional evidence without a waiver 
of RO review and the case was remanded to the RO for 
additional action, including another effort to schedule him 
for a VA examination.  The claimant was again advised he 
could submit additional evidence.  The veteran did not report 
for the scheduled VA examination and when contacted by the 
AMC in August 2005, he said he could not and would not report 
for the examination.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  In the May 2003 RO letter 
the claimant was also provided notice that the claimant 
should submit any pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to include the duty to obtain 
records, and order examinations or opinions.  The claimant 
was specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, obtained his service medical records and, as 
discussed above, the veteran has failed to report for VA 
examinations scheduled to evaluate his PTSD disability.  The 
RO's efforts to schedule an examination satisfy the 
requirements of 38 C.F.R. § 3.326.  The veteran was also 
advised that if he failed to report for the examination, the 
claim would be rated based on the evidence of record and 
might result in an adverse determination.  According to VA 
regulation, when a veteran, without good cause, fails to 
report to a VA examination in conjunction with an original 
claim, which includes a claim for a higher initial rating, 
the claim shall be rated based on the evidence of record  See 
38 C.F.R. §3.655.  Thus, the Board finds that VA has done 
everything reasonably possible to assist the claimant.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as there 
is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  VA has satisfied its duties to notify and to 
assist the claimant in this case.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
Background

The veteran filed his claim for service connection for PTSD 
in May 2003.  Included in the evidence considered by the RO 
was his service medical records and a private medical 
statement dated in March 2003 from Affiliates in Psychology.  
The veteran received a Purple Heart and his stressor was 
conceded.  The RO noted that he failed to report for a VA 
examination scheduled in June 2003 and granted his claim 
based on the evidence of record and assigned a 50 percent 
evaluation in accordance with 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The veteran has appealed the initial evaluation 
assigned. 

The veteran failed to report for VA examinations scheduled in 
June 2003 and October 2003 and in August 2005, following the 
Board's remand in July 2005.  In the July 2005 remand, the 
veteran was advised that an examination was necessary for 
rating purposes and the VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not always a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190,193 (1991).  It is the responsibility of a 
claimant to cooperate with VA.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

The evidence submitted from the veteran consists of two 
reports from Affiliates in Psychology.  One dated in March 
2003 and one undated received in May 2005.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Age may not be considered 
as a factor in evaluating service-connected disability; and 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total rating.  Age, as such, is a factor only 
in evaluations of disability not resulting from service, 
i.e., for purposes of pension.  38 C.F.R. § 4.19.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 


evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 


danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  In the March 
2003 report, the veteran was described as a somewhat fatigued 
appearing male with the chronological age of 81 years and 7 
months.  He was fairly well dressed and well groomed.  He 
reported suffering from arthritis and gout and that his sleep 
was very poor because of pain.  He described daily evening 
and daytime drinking.  He married in 1947 and was still 
married and had three adult children who were doing well 
vocationally and with respect to their families.  He reported 
playing an accordion in a Polka band.  Talking about the war 
upset him and he had an intense temper.  He denied going to 
church services and virtually no meetings of service clubs.  
He was not shown to have suicidal ideation, he did not engage 
in obsessional rituals, his speech was not intermittently 
illogical, obscure, or irrelevant.  He was able to adequately 
communicate his thoughts.  His rate of speaking was slow, 
although because of problems with his hearing the examiner 
noted normal communication was difficult.  His flow of 
conversation and thought revealed an extremely deviational 
delivery starting with an already loud voice which the 
examiner felt was due mainly to hearing loss.  (Service 
connection is in effect for hearing and tinnitus and the 
veteran is receiving compensation for those disabilities).  
His thoughts were relevant.  His associations were basically 
logical and his stream of mental activity was within normal 
limits, but it was obvious he became confused, at least with 
respect to chronology of time.  The examiner felt that his 
speech was more indicative of his hearing loss than any other 
factor, but he did feel that some psycho-dynamics went into 
the abruptness of his tone.  His affect and mood did not 
reveal more than transient depressive or anxious features.  
His sensorium, except for his hearing, were within normal 
limits and he was oriented in all spheres, except for a 
little difficulty in recalling the day of the week.  The 
examiner described him as alert, coherent and completely 
aware of his environment, although there was some confusion.  
The examiner noted that "his memory and concentration are -
not surprisingly - very poor and perhaps the basis for 
virtually all of his cognitive problems today."  The 
examiner found him to be of average intelligence but had lost 
cognition due perhaps to advancing age.  The examiner noted 
"He is not unusual, but one must consider that much of his 
behavior is really not seen very much.  But then on the other 
hand, I suspect that most people have not seen people of his 
age very much either." His insight was fair and his 
judgement for everyday events appeared to be intact, but long 
term planning was defunct of logical or long term 
considerations.  Panic attacks were not described.  The 
examiner felt his ability to work was completely impaired due 
to his mental condition and his approach to others was poor 
and he was negativistic.  In reviewing the veteran's history 
he noted that the veteran reported working on a farm his 
whole life and that he still did "some work in the field" 
but the examiner did not seem to accept that as accurate.   
The Axis I diagnosis was PTSD and episodic alcohol abuse and 
the Axis V GAF score was 43.  The examiner felt there was a 
nexus between the veteran's experiences in WWII and his 
general difficulties at the present time.  There was no 
mention of any treatment or medication for his psychiatric 
disorder. 

A second report from Affiliates in Psychology was received in 
May 2005.  The veteran described himself as extremely angry 
and based this on the war in Iraq.  It was noted that the 
veteran continued to abuse alcohol and was drinking a case of 
beer a week with at least half a gallon of whiskey.  His wife 
related that he got drunk and was extremely irritable.  The 
examiner felt that the veteran had not addressed his mental 
condition professionally, but that he had a great deal of 
difficulty physically.  A variety of physical problems were 
noted.  He was sleeping poorly and complained of pervasive 
pain along with nightmares.  It was also noted that his Polka 
band broke up and this had severely limited his socialization 
and in fact his general adherence to personal routine and 
daily habit.  His general mental status had exacerbated his 
symptomatology from when he was last seen two years earlier.  
He was pre-occupied with violent alternatives to his own 
frustrations.  His speech revealed a logical pattern, but the 
content of what he said was designed to intimidate others and 
the examiner felt he was doing this pervasively.  Affect and 
mood revealed slight but not significant exacerbation of 
anxiety features and under circumstances of his general 
deterioration of adherence to daily activities.  There was 
slight, but not significant depressive features.  His 
sensorium was within normal limits , but his hearing loss and 
tinnitus were bothering him.  His insight and judgment had 
also deteriorated to some degree and the examiner felt his 
general judgment was worse today than when he was seen two 
years earlier.  The diagnoses were PTSD, alcohol abuse, and 
adjustment disorder with anxiety and depression.  The Axis V 
GAF score was 43.  The examiner felt his prognosis picture 
was extremely negative.  Aside from his general difficulty in 
coping with the inevitable with respect to his PTSD, 
adjustment disorder and probably his milder anxiety and 
depression, he evidently was coping with his difficulties 
with the addition of alcohol imbibing which causes more 
stress for himself and family..  The examiner felt the 
veteran was completely unemployable because of difficulty 
with recall, secondly his exacerbating inability to govern 
his emotions even under ordinary stress and most importantly 
his difficulty with socialization on any positive level.  He 
felt the veteran was totally disabled as a result of his war 
time experiences and nightmares. 

While the examiner provided his opinion on the severity of 
the veteran's psychiatric disorder, he did not distinguish 
between the veteran's PTSD and other physical and non-service 
connected conditions and their impact on the veteran's 
overall functioning.  The examiner noted significant physical 
problems that were impacting on the veteran as well as his 
abuse of alcohol and the break up of his Polka band, where he 
seemed to derive much social interaction.   There was no 
indication that the veteran sought treatment or that any 
medication had been offered to assist him in coping with his 
symptoms.  The examiner's opinions appear to be based on two 
visits that were two years apart.  There was no discussion of 
the veteran's work history, in fact the veteran indicated 
that he was still doing some work as a farmer.  The actual 
occupational and social impairment due solely to his PTSD 
were not described.  As reflected above, the examination 
noted a number of psychiatric and physical disabilities and 
also commented on the veteran's age as a factor in his 
disability status.  Only the symptoms due to his PTSD may be 
considered in determining the appropriate evaluation.  The 
impact of age may not be considered. 38 C.F.R. § 4.19.  No 
treatment records or other information other than the history 
provided by the veteran and his family appear to have been 
considered by the examiner.  These examination reports were 
not considered sufficient to evaluate the veteran's PTSD and 
accordingly, a VA examination was requested where the 
examiner could provide an opinion regarding the degree of 
functional impairment that was caused by his PTSD.  The 
examiner was requested to quantify the degree of impairment 
in terms of the nomenclature set forth in the applicable 
rating criteria.  The veteran failed to report to this 
examination.

It is clear the veteran has difficulty in establishing and 
maintaining effective work and social relationships and this 
is contemplated within the 50 percent rating which has been 
assigned.  The evidence, as discussed above, however, does 
not reflect occupational and social impairment with 
deficiencies in most areas as the result of his PTSD for the 
period of his claim.  The private medical reports describe 
the veteran's overall situation without providing sufficient 
information to determine the impact from the veteran's PTSD 
and whether a higher initial evaluation is warranted and he 
has not cooperated when examinations have been scheduled to 
obtain additional specific information.  

The Board notes that the veteran was scheduled for a number 
of VA examinations to clarify the symptoms caused by his 
PTSD, but he failed to report for them.  Pursuant to 38 
C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim or any other original claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant pursuing an original, reopened or claim for an 
increase without good cause fails to report for examination, 
the claim will be denied.  In this case, the veteran has been 
rated based on the evidence of record.  Any evidence that 
might have resulted from a new examination could not be 
obtained due to the veteran's failure to cooperate.  VA's 
duty to assist is not a one-way street.  If the appellant 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).

Accordingly, the Board concludes that the criteria for a 70 
percent rating is not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against an initial rating in 
excess of 50 percent for PTSD for any period of his claim.


ORDER

An initial rating in excess of 50 percent for PTSD is denied



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


